DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 13-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Nakahori et al. (US 2010/0164670 A1).
	Regarding claim 1, Nakahori teaches an electronic component comprising: a first coil formed of a conductive metal (see 42 fig.3) , the first coil comprising: a base; one or more first terminal portions; and a second terminal portion (see 42, 46, fig.3, 5 para 0043, 0057) the first and second terminal portions of coil read on any two end options of the coil while base reads on the base part on any coil, In coil used would read on a coil first terminal portion second terminal portion and base, wherein the one or more first terminal portions are connected to a circuit board on which a rectifier circuit is mounted (see 1, 5 fig.1 para 0042), and the second terminal portion outputs a direct current rectified by the rectifier circuit (see42, 5 fig.1 para 0045). 
(see 42 fig.3); a first substrate on which a first rectifier circuit is mounted (see 9, 110, 120 fig.3 ) also see fig.6 ; and a second substrate on which the electronic component is mounted (see 42, 110 fig. 3) also see fig.6 , wherein the first coil is formed of a conductive metal (see 42, 110, fig.3) and comprises: a base, one or more first terminal portions, and a second terminal portion (see 9, 110, 120 see para 0049-0051) wherein the one or more first terminal portions are connected to the first substrate and the second terminal portion is connected to the second substrate (see 130 para 0064 fig.3, 6) 130 and 42 combined would read on the coil, 130 being one portion and 42 being other portion of same coil, and configured to output a direct current rectified by the first rectifier circuit (see42, 5 fig.1 para 0045).  
	Regarding claim 17, Nakahori teaches a vehicle comprising a power supply device, the power supply device comprising: an electronic component that includes at least a first coil on a secondary side (see 42 fig.3); a first substrate on which a first rectifier circuit is mounted (see 9, 110, 120 fig.3 ); and a second substrate on which the electronic component is mounted (see 9, 110, 120 fig.3 );, wherein the first coil is formed of a conductive metal (see 42, 110, fig.3)  and comprises: a base, one or more first terminal portions, and  a second terminal portion (see 9, 110, 120 see para 0049-0051), wherein the one or more first terminal portions are connected to the first substrate and the second terminal portion is connected to the second substrate (see 130 para 0064 fig.3, 6) 130 and 42 combined would read on the coil, 130 being one portion and 42 being other portion of same coil,  and  configured to output a direct current rectified by the first rectifier circuit (see42, 5 fig.1 para 0045).
	Regarding claim 2, Nakahori teaches invention set forth above, Nakahori further teaches wherein the base, the one or more first terminal portions, and the second terminal portion are continuously formed(see 42, 46, fig.3, 5 para 0043, 0057) the first and second terminal portions of coil read on any two end options of the coil while base reads on the base part on any coil, In coil used would read on a coil first terminal portion second terminal portion and base moreover portion 130 can also be read as coil portion.  
	Regarding claim 3, Nakahori teaches invention set forth above, Nakahori further teaches wherein a first first terminal portion of the one or more first terminal portions is provided at a first end of the base, a second first terminal portion of the one or more first terminal portions is provided at a second end of the base, and the second terminal portion is provided in a vicinity of one of the first terminal portion (see 130, 42, 46, 130, fig.3, 5 para 0043, 0057). 
	Regarding claim 4, Nakahori teaches invention set forth above, Nakahori further teaches wherein the one or more first terminal portions and the second terminal portion extend in directions substantially orthogonal to each other (see 130, 42, 46, fig.3, 5 para 0043, 0057).
	Regarding claim 5, Nakahori teaches invention set forth above, Nakahori further teaches wherein the first coil is on a secondary side of a transformer (see 130, 42, 46, fig.3, 5 para 0043, 0057).  
	Regarding claim 6, Nakahori teaches invention set forth above, Nakahori further teaches further comprising:   a primary coil, wherein the first coil is a secondary coil (see 130, 42, 46, fig.3, 5 para 0043, 0057).
	Regarding claim 8, Nakahori teaches invention set forth above, Nakahori further teaches wherein the first substrate is supported by the second substrate at a position close to the electronic component (see 9, 110, 120 see para 0049-0051).  
	Regarding claim 10, Nakahori teaches invention set forth above, Nakahori further teaches wherein the electronic component includes a second coil, and a second rectifier circuit corresponding to the second coil is mounted on the first substrate (see 9, 110, 120 see para 0049-0051).  
	 

(see 42, 46, fig.3, 5 para 0043, 0057) the first and second terminal portions of coil read on any two end options of the coil while base reads on the base part on any coil, In coil used would read on a coil first terminal portion second terminal portion and base moreover portion 130 can also be read as coil portion.
	Regarding claim 14, Nakahori teaches invention set forth above, Nakahori further teaches wherein a first first terminal portion of the one or more first terminal portions is provided at a first end of the base, a second first terminal portion of the one or more first terminal portions is provided at a second end of the base, and the second terminal portion is provided in a vicinity of one of the first terminal portions (see 130, 42, 46, 130, fig.3, 5 para 0043, 0057).  
	Regarding claim 15, Nakahori teaches invention set forth above, Nakahori further teaches wherein the one or more first terminal portions and the second terminal portion extend in directions substantially orthogonal to each other (see 130, 122, 42, 46, fig.3, 5 para 0043, 0057).  
	 Regarding claim 16, Nakahori teaches invention set forth above, Nakahori further teaches further comprising a primary coil, wherein the first coil is a secondary coil (see 130,  42, 46, fig.3, 5 para 0043, 0057)..  
	Regarding claim 18, Nakahori teaches invention set forth above, Nakahori further teaches wherein the base, the one or more first terminal portions, and the second terminal portion are continuously formed  (see 42, 46, fig.3, 5 para 0043, 0057) the first and second terminal portions of coil read on any two end options of the coil while base reads on the base part on any coil, In coil used would read on a coil first terminal portion second terminal portion and base moreover portion 130 can also be read as coil portion..  
(see 130, 42, 46, 130, fig.3, 5 para 0043, 0057).
	 Regarding claim 20, Nakahori teaches invention set forth above, Nakahori further teaches wherein the one or more first terminal portions and the second terminal portion extend in directions substantially orthogonal to each other (see 130, 122, 42, 46, fig.3, 5 para 0043, 0057).  .  
	Regarding claim 21, Nakahori teaches invention set forth above, Nakahori further teaches wherein the first coil is on a secondary side of a transformer (see 130, 42, 46, fig.3, 5 para 0043, 0057).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Nakahori et al. (US 2010/0164670 A1) further in view of Takemoto et al. (US 2015/0029759 A1).
	Regarding claim 9, Nakahori teaches invention set forth above, Nakahori doesn’t expressly teach wherein the first substrate is supported in a direction substantially orthogonal to the second substrate.
	In an analogous art Takemoto teaches wherein the first substrate is supported in a direction substantially orthogonal to the second substrate (see 8, 10A fig. 4-5 para 0061).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahori et al. (US 2010/0164670 A1).
	Regarding claim 11, Nakahori teaches invention set forth above, Nakahori doesn’t expressly teach the first rectifier circuit is mounted on a front surface of the first substrate and the second rectifier circuit is mounted on a back surface of the first substrate.	
	However the techniques of mounting elements on circuit in different ways was well known at the time of invention hence it would have been obvious for one of the ordinals skilled in the art at the time of invention to mount rectifiers as desired or needed on different substrate for making device compact. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836